EXHIBIT 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form F-3 (No. 333-191833) of Costamare Inc. of our reports dated April 27, 2016 with respect to the consolidated financial statements of Costamare Inc. and the effectiveness of internal control over financial reporting of Costamare Inc. included in this Annual Report (Form 20-F) for the year ended December 31, 2015. /s/ Ernst & Young (Hellas) Certified Auditors-Accountants S.A. Athens, GreeceApril 27, 2016
